Citation Nr: 1000863	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for right ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1986 until June 
1986 and from November 1990 until May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

Right ear hearing loss has been productive of average hearing 
threshold in the frequencies of 1,000, 2,000, 3,000, and 
4,000 cycles per second of 52.5 Hertz (Hz) in the right ear 
and speech recognition ability of 96 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that where notice was not provided prior 
to the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in September 2003 and January 2009 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in October 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained, 
as have private medical records.  Furthermore, the Veteran 
was afforded a VA examination in June 2009 in which the 
examiner took down the Veteran's history, conducted 
diagnostic testing, and reached a conclusion based on her 
examination.  The examiner subsequently reviewed the 
Veteran's claims file and rendered and opinion that is 
consistent with the record and her examination.  The 
examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has considered carefully such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Right Ear Hearing Loss

The Veteran is seeking an increased disability evaluation for 
right ear hearing loss.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2009).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Here, the Veteran's service-connected right ear hearing loss 
has not changed significantly and a uniform evaluation is 
warranted.

The Veteran's right ear hearing loss currently is rated as 
zero percent disabling (non-compensable) under 38 C.F.R. §§ 
4.85, 4.86, DC 6100.

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85 (2009).

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, VA will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (2009).

In September 2003, the Veteran reported occupational noise 
exposure from pistol qualification every three months, as a 
federal law enforcement officer.  He also endorsed some noise 
exposure to gunfire from hunting every few years.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:


HERTZ

250
500
1000
2000
3000
4000
6000
8000
RIGHT
20
25
25
30
65
75
75
70

The average pure tone threshold was 49 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear.  The Veteran was diagnosed with normal 
sloping to moderately severe sensorineural hearing loss.
 
In May 2003, the Veteran underwent audio examination at a 
private facility.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
20
20
20
60
70
75
65

The average pure tone threshold was 42.5 decibels.  On 
audiological evaluation by VA in January 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
75
75

The average pure tone threshold was 49 decibels.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear.  Otoscopy was essentially unremarkable and 
tympanometry was consistent with normal middle-ear function.  
Ipsilateral right acoustic reflexes were absent except at 
1000 Hz.  Speech reception thresholds were consistent with 
puretone findings and the Veteran was diagnosed with normal 
hearing from 500-2000Hz and severe sensory-neural hearing 
loss from 3000-4000 Hz.

On VA examination June 2009, the Veteran reported that 
hearing loss was "annoying" and that he is often forced to 
ask people to repeat themselves when speaking with them.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
75
85

The average pure tone threshold was 52.5 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear.  Otoscopy was essentially unremarkable for 
the right ear.  Type A tympanograms, consistent with normal 
middle-ear function were noted.  The Veteran was diagnosed 
with normal to severe sensory-neural hearing loss.  Following 
a review of the Veteran's claims file in July 2009, the same 
examiner confirmed her June 2009 findings and conclusions.

In October 2004 the Veteran reported that when someone stands 
on his right side and speaks, he finds that he must ask them 
to repeat themselves.  He also reported that since separation 
in 1991, he has failed numerous hearing examinations 
conducted by his employer.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable disability 
rating for right ear hearing loss.  Initially, the Board 
notes that the Veteran is not entitled to a rating under 38 
C.F.R. § 4.86 as puretone thresholds are not 55 decibels or 
greater in the frequencies of 1000, 2000, 3000 and 4000 
Hertz.  38 C.F.R. § 4.86 (2009).  Considering the evidence 
most favorable to the Veteran, in June 2009, his average pure 
tone threshold was 52.5 decibels and his speech recognition 
ability of 96 percent.  38 C.F.R. § 4.85, Table VI dictates 
that average pure tone threshold of 52.5 decibels and speech 
recognition ability of 96 percent equate to Roman Numeral I.  
When evaluating hearing loss in only one ear utilizing the 
percentage evaluation from 38 C.F.R. § 4.85, Table VII, the 
non-service connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85(f) 
(2009).  A review of 38 C.F.R. § 4.85, Table VII indicates 
that Roman Numeral I in each ear corresponds to a 
noncompensable rating.  38 C.F.R. § 4.85, Table VII (2009).  
Based on the foregoing, the Board concludes that the 
Veteran's right ear hearing loss does not warrant a 
compensable disability rating throughout the period on 
appeal.  

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as governing norms.  If the 
Veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted.  Having reviewed the evidence, the Board finds 
that referral to Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

ORDER

Entitlement to a compensable disability rating for right ear 
hearing loss is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


